DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tokua (US 2002/0092599) in view of Sasaki (US 2003/0030510)
As Per Claim 1, Tokuda discloses a substrate [abstract] comprising: 
a multilayer substrate body [Fig. 2A] in which a plurality of circuit bodies [Fig. 1A, #16 & #20] are laminated in a laminating direction through insulating layers [Fig. 1A, #12 & #14] 

wherein each of the circuit bodies includes: 
a first circuit body [Fig. 1A, #16] that is formed of a first extending portion extending from an input side to a first direction along a wiring direction [refer to annotated Fig. 1A, #A below] and a first folding portion [refer to annotated Fig. 1, #B below] folded back from an end part of the first extending portion [refer to annotated Fig. 1A, #A below] in the first direction [refer to annotated Fig. 1A, #I below] to a second direction [refer to annotated Fig. 1A, #II below] opposite to the first direction, and a second circuit body [Fig. 1A, #20] that is formed of a second extending portion extending from an output side to the second direction  [refer to annotated Fig. 1A, #II] and a second folding portion [refer to annotated Fig. 1A, #D] folded back from an end part of the second extending portion [Fig. 1A, #C]  in the second direction [refer to annotated Fig. 1A, #II] to the first direction [refer to annotated Fig. 1A, #I].

    PNG
    media_image1.png
    536
    471
    media_image1.png
    Greyscale



Tokuda does not discloses the circuit bodies are interlayer connected via a connected conductor formed on each of the insulating layers.
Sasaki, much like Tokuda, pertains to a multilayered composite component. [abstract] 
Sasaki discloses the circuit bodies [Fig. 4b, #48] are interlayer connected via a connected conductor [Fig. 6B, #49] formed on each of the insulating layers [Fig. 4B, #39; Par. 55, “…End portions of the coil conductive films 48 are connected by the coil via-hole conductors 49 so that the overall coil conductor 47 defines a helix…”]
Sasaki discloses the benefits of the connected conductor in that it aids in helping shape the arrangement of the stacked circuit bodies. [Par. 55]

As Per Claim 2, Tokuda explicitly discloses all imitations of the invention except wherein each of the circuit bodies further includes a ground circuit body that is connected to a ground, and the first circuit body and the ground circuit body are connected to each other through a capacitor.
Sasaki, much like Tokuda, pertains to a multilayered composite component. [abstract] 
Sasaki discloses a ground circuit body that is connected to a ground [Par. 10; “…Each of the capacitor electrodes 12 includes ground-side extended portions (not shown)…”], and a circuit body [Fig. 14, #11] and the ground circuit body are connected to each other through a capacitor. [Par. 10; “…Each of the capacitor electrodes 12 includes ground-side extended portions (not shown) extending to the side surfaces 3 and 4. The ground-side terminal electrodes 16 and 17 are connected to the ground-side extended portions, and accordingly, the inductor element 11 is connected to the ground-side terminal electrodes 16 and 17 via each of the capacitor elements 10 and 11….”]
Therefore, it would have been obvious to modify the circuit bodies as taught by Tokuda in view of the grounding circuit as taught by Sasaki to include wherein each of the circuit bodies further includes a ground circuit body that is connected to a ground, and the first circuit body and the ground circuit body are connected to each other through a capacitor to ensure that no short-circuiting occurs. 
As Per Claim 3, Tokuda discloses wherein the magnetic body continuously [Fig. 2A, #2a & #2b] surrounds at least outside of the first circuit body [Fig. 1A, #11] and the second circuit body [Fig. 1A, #15] around the wiring direction [Fig. 1A, #11 & #15]
As Per Claim 4, Tokuda discloses wherein the magnetic body continuously [Fig. 2A, #2a & #2b] surrounds at least outside of the first circuit body [Fig. 1A, #11] and the second circuit body [Fig. 1A, #15] around the wiring direction [Fig. 1A, #11 & #15].
As Per Claim 5, Tokuda discloses wherein the magnetic bodies are formed into a sheet-like shape [Fig. 1A, #2a & #2b], and are arranged opposite to each other  [Fig. 1A, #2a & #2b] in a laminating direction across at least the first circuit body [Fig. 1A, #16]  and the second circuit body [Fig. 1A, #20]
As Per Claim 6, Tokuda discloses wherein the magnetic bodies are formed into a sheet-like shape [Fig. 1A, #2a & #2b], and are arranged opposite to each other  [Fig. 1A, #2a & #2b] in a laminating direction across at least the first circuit body [Fig. 1A, #16]  and the second circuit body [Fig. 1A, #20].















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                     

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726